Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites (quote in part) “determining one or more first functions indicative of spectral fluence associated with a particle therapy,” “Determining data indicative of the quantity ;”“and causing output of the data indicative of the quantity.” This judicial exception is not integrated into a practical application because the steps recited constitute a pure mental process for data calculating and gathering. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it merely identifies a mental process for calculating data indicative of quantity.
Claim 2 recites: “ wherein the plurality of simulations of the particle beam comprises a plurality of Monte Carlo simulations indicative of kinetic energy at corresponding locations for corresponding initial energy values”. This limitation constitutes a mental process because it merely limits the selection of the plurality of simulations in the process.
Claim 3 recites “wherein each of the plurality of simulations indicates an energy of a corresponding particle at a corresponding location”. This limitation constitutes a mental process because it merely limits the selection of the plurality of simulations in the process.
Claim 4 recites “wherein the one or more first functions are fitted to one or more distributions of energy comprised in first data indicative of the plurality of simulations.” This limitation constitutes a mental process because it is indicative of output type without practical application.
Claim 5 recites “ wherein the one or more first functions account for variation in one or more of energy, depth, or lateral position one or more particles of the particle beam.” This limitation constitutes a mental process because it is indicative of output type without practical application 
Claim 6 recites “wherein the one or more first functions comprise a kernel function indicative of spectral fluence density.” This limitation constitutes a mental process. 
Claim 7 recites “wherein determining, based on the one or more first functions, the data indicative of the quantity comprises convolving the kernel function indicative of spectral fluence density and the second function.” This limitation constitutes a mental process because it is indicative of output type without practical application 
Claim 8 recites “ wherein the data indicative of the quantity comprises one or more of stopping power for the particle therapy, a microdosimetric quantity, a dose, a microdosimetric-based restricted dose-averaged linear energy transfer, data indicative of a quenching effect in radiochromic films, or a combination thereof”. This limitation constitutes a mental process because it is indicative of output type without practical application
Claim 9 recites “ wherein determining the data indicative of the quantity comprises calculating, at least partially simultaneously, a plurality of quantities based on corresponding second functions associated with quantities of the plurality of quantities.” This limitation constitutes a mental process because it is indicative of output type without practical application
Claim 10 recites “ further comprising generating first data indicative of the plurality of simulations of the particle beam, wherein determining the one or more first functions comprises determining the one or more first functions based on the first data”. This limitation constitutes a mental process because it is indicative of output type without practical application
Claim 11 recites “determine one or more first functions indicative of spectral fluence associated with a particle therapy, wherein the one or more first functions are based on a plurality of simulations of a particle beam; determine, based on the one or more first functions and a second function associated with calculating a quantity, data indicative of the quantity; and cause output of the data indicative of the quantity.” These limitations conveying steps for determing data indicative of particle quantity constitute an abstract idea and thus are not patentable eligible. 
Claim 12 recites” wherein each of the plurality of simulations indicates an energy of a corresponding particle at a corresponding location.” This limitation constitutes an abstract idea and thus is not patent eligible. 
Claim 13 recites “ wherein the one or more first functions are fitted to one or more distributions of energy comprised in first data indicative of the plurality of simulations.” This limitation is an abstract idea and thus is not patent eligible. 
Claim 14 recites “wherein the one or more first functions comprise a kernel function indicative of spectral fluence density.” This limitation constitutes an abstract idea and thus is not paten eligible. 
Claim 15 recites “wherein the instructions that, when executed by the one or more processors, cause the device to determine the data indicative of the quantity comprises instructions that, when executed by the one or more processors, cause the device to convolve the kernel function indicative of spectral fluence density and the second function.” Convolving “the kernel function indicative of spectral fluence density and the second function” is a mental process without practical application. Thus, it is not patent eligible
Claim 16 recites “one or more processors configured to: determine one or more first functions indicative of spectral fluence associated with a particle therapy, wherein the one or more first functions are based on a plurality of simulations of the particle beam; determine, based on the one or more first functions and a second function associated with calculating a quantity, data indicative of the quantity; and cause output of the data indicative of the quantity.” This recitation constitutes an abstract idea and thus is not patent eligible. 
Claim 17 recites “wherein each of the plurality of simulations indicates an energy of a corresponding particle at a corresponding location.” This recitation constitutes a mental process without practical application.
Claim 18 recites “wherein the one or more first functions are fitted to one or more distributions of energy comprised in first data indicative of the plurality of simulations.” This recitation constitutes a mental process without practical application and thus is not patent eligible. 
Claim 19 recites “wherein the one or more first functions comprise a kernel function indicative of spectral fluence density.” This recitation constitutes a mental process without practical application and thus is not patent eligible. 
Clam 20 recites “ wherein the one or more processors are configured to determine the data indicative of the quantity by convolving the kernel function indicative of spectral fluence density and the second function.” This recitation constitutes a mental process without practical application and thus is not patent eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by “A kernel-based algorithm for the spectral fluence of clinical proton beams to calculate dose-average LET and other dosimetric quantities of interest”, published March 02, 2020.
 “According to all above, in order to end up obtaining the value we need to determine the functions , and for all the components of the beam to be considered. We have developed analytical forms for these functions applied to the case of proton beams with energies in the typical clinical range: from 50 to 250 MeV at intervals of25 MeV. MC simulations for the transport of protons in liquid water have been performed with Geant4 v10.5.0 for each one of these energies; QGSP_BIC_HP with the most accurate physics list, G4EmStandardPhysics option4, was used. Three types of particles are distinguished: primary protons, secondary protons and secondary alpha particles. So far, the rest of particles generated in such interactions are disregarded in this model due to their low proportion for the sake of simplicity and efficiency.” This paragraph clearly suggests performing MC simulations to determine the function. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/Primary Examiner, Art Unit 2884